Citation Nr: 1700646	
Decision Date: 01/10/17    Archive Date: 01/18/17

DOCKET NO.  15-13 052	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for vertigo.


REPRESENTATION

Appellant represented by:	North Carolina Division of Veterans Affairs


ATTORNEY FOR THE BOARD

F. Yankey Counsel







INTRODUCTION

The Veteran served on active duty from June 1954 to February 1968.

This case comes before the Board of Veterans' Appeals (Board) on appeal of rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.  Jurisdiction over the appeal currently resides with the RO in Winston-Salem, North Carolina.

In February 2014, the Veteran filed a notice of disagreement with the initial rating assigned for vertigo and the denial of an increased rating for bilateral hearing loss in the November 2013 rating decision.  The RO issued a statement of the case with regard to both issues in March 2015.  However, in his March 2015 substantive appeal (VA Form 9), the Veteran indicated that he was only appealing the issue of the initial rating assigned for "dizziness and occasional staggering," which the Board has interpreted to be the issue of an increased rating for vertigo.  Although the issue is noted on the March 2016 VA Form 8 (certification of appeal), the Veteran has not submitted a substantive appeal for the issue of entitlement to an increased rating for bilateral hearing loss.  Accordingly, the Board will not consider this issue because it is not on appeal before the Board at this time.

This appeal was processed in part, using the Virtual VA and the Veterans Benefits Management System (VBMS) electronic claims processing systems.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of these electronic records.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.



REMAND

The law provides that the VA shall make reasonable efforts to notify a claimant of the evidence necessary to substantiate a claim and requires the VA to assist a claimant in obtaining that evidence.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 
38 C.F.R. § 3.159 (2015).  Such assistance includes providing the claimant a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on a claim.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015). 

The Veteran is currently in receipt of a 10 percent rating under Diagnostic Code 6204, for his service-connected vertigo.  Under Diagnostic Code 6204, a 10 percent rating is warranted for manifestation of occasional dizziness, and a maximum 30 percent rating is warranted where there is dizziness and occasional staggering.  
38 C.F.R. § 4.87, Diagnostic Code 6204.

The Veteran is entitled to a new VA examination where there is evidence that the condition has worsened since the last examination.  Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994).  

The Veteran's most recent and only VA examination for his service-connected vertigo was conducted over three years ago, in February 2013.  The February 2013 examination report does not show complaints of staggering in association with the Veteran's vertigo.  However, in his January 2014 notice of disagreement, a statement submitted in June 2014, and his March 2015 VA Form 9, the Veteran reported that he has balance problems, that he staggers several times a day, and that he has fallen several times, due to his vertigo, secondary to his bilateral hearing loss.  Evidence of dizziness and occasional staggering would meet the criteria for a rating of 30 percent under Diagnostic Code 6204.  From the Veteran's reported symptoms, it is possible that there has been an increase in symptoms since the February 2013 examination, nearly four years ago.  

Given the evidence of increased symptomatology, and to ensure that the record reflects the current severity of the Veteran's service-connected vertigo, a more contemporaneous examination is warranted.  See Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (VA has a duty to provide the Veteran with a thorough and contemporaneous medical examination) and Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (an examination too remote for rating purposes cannot be considered "contemporaneous").

The Veteran is hereby notified that it is the Veteran's responsibility to report for the examination and to cooperate in the development of the case, and that the consequences of his failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158 and 3.655 (2015).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  With any required assistance of the Veteran, obtain any outstanding VA and/or private medical records and associate them with the claims file/e-folder.

2.  After the above requested development is accomplished, schedule the Veteran for an appropriate VA examination to determine the current nature and severity of his vertigo.  The claims folder should be made available to the examiner for review prior to the examination and the examiner should acknowledge such review in the examination report or in an addendum.

All pertinent symptomatology and findings necessary to evaluate the Veteran's peripheral vestibular disorder, under 38 C.F.R. § 4.104, Diagnostic Code 6024 must be reported in detail.

Specifically, the examiner shall identify all symptoms associated with the Veteran's vertigo (including any dizziness or staggering) and shall report the frequency of any attacks of such symptoms.

The examiner is advised that the Veteran is competent to report injuries and symptoms, and that his reports must be considered in formulating the requested opinion.  If the reports are discounted, the examiner should provide a reason for doing so.

A complete rationale should be given for all opinions and conclusions expressed. 

If the examiner cannot provide an opinion without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.

3.  When the development requested has been completed, readjudicate the Veteran's claim, with consideration of any additional information obtained as a result of this Remand.  If the benefit sought on appeal remains denied, the Veteran and his representative should be issued a supplemental statement of the case, and given an opportunity to respond before returning the case to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

